Notice of Allowability
Claims 1, 3-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a coolant heating apparatus for an electric vehicle, comprising a sheath heater in the form of a coil, one or more inner tubes, and an outer tube. The one or more inner tubes are surrounded by the sheath heater and the outer tube surrounds the inner tubes and the sheath heater. The inner tubes further comprise a plurality of through holes that are spaced apart from each other and increase in diameter from the inlet to an opposite side for a first set of through-holes and increase in diameter from an opposite side of the inlet to the inlet for a second set of through-holes. 
The closest prior art would be Seewald et al (US 2014/0374408). Seewald teaches a heating apparatus comprising a sheath heater, one or more inner tubes, and an outer tube. However, Seewald does not teach the sheath heater includes a plurality of sheath heaters spaced apart from one another, the inner tubes further comprising a plurality of through holes that are spaced apart from each other and increase in diameter from the inlet to an opposite side for a first set of through-holes and increase in diameter from an opposite side of the inlet to the inlet for a second set of through-holes. 
The second closest prior art would be Kito et al (US 4,694,894). Kito teaches one or more inner tubes having a plurality of through-holes. However, Kito does not teach the inner tubes further comprising a plurality of through holes that are spaced apart from each other and increase in diameter from the inlet to an opposite side for a first set of 
The third closest prior art would be Obst et al (US 2012/0315024). Obst teaches a plurality of sheath heaters. However, Obst does not teach the inner tubes further comprising a plurality of through holes that are spaced apart from each other and increase in diameter from the inlet to an opposite side for a first set of through-holes and increase in diameter from an opposite side of the inlet to the inlet for a second set of through-holes. 
The fourth closest prior art would be Nakamura et al (US 2011/0042371). Nakamura teaches through-holes which increase in diameter from one side to another side of the inner tube. However, Nakamura does not teach one or more tubes having through holes which increase in diameter from the inlet to an opposite side for a first set of through-holes and increase in diameter from an opposite side of the inlet to the inlet for a second set of through-holes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761